820 F.2d 1226
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WALKER, Jr., Plaintiff-Appellant,v.Mike CAUDILL and Kelly Thompson, Defendants-Appellees.
No. 87-5115
United States Court of Appeals, Sixth Circuit.
June 22, 1987.

Before MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
This matter is before the court upon consideration of plaintiff's motion to proceed in forma pauperis on appeal from the district court's order denying relief from judgment under Rule 60(b), Federal Rules of Civil Procedure.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of plaintiff's informal brief and the certified record, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, this court denies plaintiff's motion to proceed in forma pauperis on appeal and affirms the district court's order dated December 18, 1986, denying relief from judgment for the reasons stated therein.  Rule 9(b)(5), Rules of the Sixth Circuit.